' Case 2:19-cv-18106-SRC-CLW Document 7 Filed 12/03/19 Page 1 of 2 PagelD: 29

Case 2:19-cy-18106-SRC-CLW Document6 Filed 12/02/19 Page 1 of 2 PagelD: 27

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

a ee a ee ee ye a Dk Dk a a

SHIVA STEIN,

Plaintiff,

CAMBREX CORPORATION, GREGORY
B. BROWN, M.D., CLAES GLASSELL,
LOUIS J. GRABOWSKY, BERNHARD
HAMPL, KATHRYN RUDIE HARRIGAN
PH.D., ILAN KAUFTHAL, STEVEN M.
KLOSK, SHLOMO YANAI,

Defendants.

Civ. No. 2:19-cv-18106-SRC-CLW

NOTICE OF VOLUNTARY DISMISSAL

Notice is hereby given that pursuant to Rule 41(a)(1)(A)G@) of the Federal Rules of Civil

Procedure, Plaintiff hereby voluntarily dismisses her individual claims in the above-captioned

action (the “Action”) with prejudice. Because this notice of dismissal is being filed with the

Court before service by Defendants of either an answer or a motion for summary judgment,

Plaintiff's dismissal of the Action is effective upon filing of this notice.

DATED: December 2, 2019

Respectfully submitted,

WOLF HALDENSTEIN ADLER
FREEMAN & HERZ LLP

/s Gloria Kui Melwani

Gloria Kui Melwani (GM5661)
270 Madison Avenue

New York, New York 10016
Tel: (212) 545-4600

Fax: (212) 686-0114

 
Case 2:19-cv-18106-SRC-CLW Document 7 Filed 12/03/19 Page 2 of 2 PagelD: 30

Case 2:19-cv-18106-SRC-CLW Documenté6 Filed 12/02/19 Page 2 of 2 PagelD: 28

Email: melwani@whafh.com
Attorneys for Plaintiff
